Exhibit 10.3
THIRD LOAN MODIFICATION AND FORBEARANCE AGREEMENT
     This Third Loan Modification and Forbearance Agreement (this “Loan
Modification Agreement”) is entered into as of the Third Loan Modification
Effective Date, by and between SILICON VALLEY BANK, a California corporation,
with its principal place of business 3003 Tasman Drive, Santa Clara, California
95054 and with a loan production office located at 380 Interlocken Crescent,
Suite 600, Broomfield, Colorado 80021 (“Bank”) and ENERGY FOCUS, INC., a
Delaware corporation, formerly known as Fiberstars, Inc., a Delaware
corporation, with offices located at 32000 Aurora Road, Solon, Ohio 44139.
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank. Borrower is
indebted to Bank pursuant to a loan arrangement dated as of October 27, 2008,
evidenced by, among other documents, a certain Second Amended and Restated Loan
and Security Agreement dated as of October 27, 2008 between Borrower and Bank
(the “Original Loan Agreement”), as amended by a certain First Modification and
Forbearance Agreement dated as of January 31, 2009 between Borrower and Bank
(the “First Amendment”), and as further modified by a certain Second Loan
Modification and Forbearance Agreement, dated as of June 12, 2009 (the “Second
Amendment”, and together with the First Amendment and the Original Loan
Agreement, and as, may be further amended from time to time, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.
2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and as described in a certain
Intellectual Property Security Agreement between borrower and Bank, as ratified
and reaffirmed by a certain Reaffirmation of Intellectual Property Security
Agreement dated as of October 27, 2008 between Borrower and Bank (collectively,
the “IP Agreement”, and together with any other collateral security granted to
Bank, the “Security Documents”).
     Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.
3. ACKNOWLEDGMENT OF DEFAULTS. Borrower acknowledges and agrees that Bank is
currently forbearing from enforcing its rights and remedies pursuant to the
First Amendment and the Second Amendment due to certain Defaults and Events of
Default that have occurred under the Loan Agreement by virtue of Borrower’s
failure to comply with the minimum Tangible Net Worth covenant contained in
Section 6.9(a) of the Loan Agreement for the compliance periods ended on
November 30, 2008 and December 31, 2008, January 31, 2009, February 28, 2009,
March 31, 2009, April 30, 2009 (the “Prior Defaults”). In addition, Borrower
failed to comply with the minimum Tangible Net Worth covenant set forth in
Section 6.9(a) for the compliance period ended May 31, 2009 (the “Additional
Default”, and together with the Prior Defaults, the “Existing Defaults”).
4. DESCRIPTION OF CHANGE IN TERMS.

  A.   Modifications to Loan Agreement.

  1   The Loan Agreement shall be amended by inserting the following new
Section 2.5 immediately following Section 2.4 thereof:

“2.5 Interest on Pledged CD; Payment of Interest on Pledged CD; Termination of
Pledged CD.
(a) Interest on Pledged CD. Each Pledged CD shall bear interest at the Pledged
CD Rate. The initial CD Interest Period applicable to the Pledged CDs in
connection with the notice of delivery of Pledged CD will be indicated on the
form attached as

 



--------------------------------------------------------------------------------



 



Schedule A hereto. Thereafter, each subsequent CD Interest Period will begin
automatically in seven-day increments until the termination of the Pledged CD in
accordance with Section 2.5(c) hereof.
(b) Payment of Interest on the Pledged CD. Accrued but unpaid interest on the
Pledged CD shall be payable upon the termination of the Pledged CD in accordance
with Section 2.5(c) hereof.
(c) Termination of Pledged CD. The Pledged CD will terminate upon the earlier to
occur of (i) the occurrence of an Event of Default (other than the Existing
Defaults) and (ii) the Revolving Line Maturity Date. Upon termination of the
Pledged CD, the entire outstanding principal of and accrued but unpaid interest
on the Pledged CD shall be applied to the Obligations pursuant to the terms of
Section 9.4 hereof.

  2   The Loan Agreement shall be amended by deleting the following text
appearing in Section 4.1 thereof in its entirety:

“4.1 Grant of Security Interest. Borrower herby grants Bank to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority to Bank’s Lien under this Agreement). If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.”
and inserting in lieu thereof the following:
“4.1 Grant a Security Interest
(a) Borrower hereby grants Bank, to secure the payment and performance in full
of all of the Obligations a continuing security interest in, and pledges and
assigns to Bank, the Collateral, wherever located, whether now owned or
hereafter acquired or arising, and all proceeds and products thereof. Borrower
represents and warrants that the security interest granted herein shall be a
first priority perfected security interest in the Collateral. If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all

 



--------------------------------------------------------------------------------



 



upon the terms of this Agreement, with such writing to be in form and substance
satisfactory to Bank.
(b) Borrower hereby assigns, pledges, delivers, and transfers to Bank, and
hereby grants to Bank, a continuing first priority security interest in and
against all right, title and interest of the following, whether now or hereafter
existing or acquired by Borrower, and Pledged CD issued from time to time and
general intangibles arising therefrom or relating thereto; and all documents,
instruments and agreements evidencing the same; and all extensions, renewals,
modifications and replacements of the foregoing; and any interest or other
amounts payable in connection therewith, including, without limitation:
(i) all proceeds of the foregoing (including whatever is receivable or received
when any Pledged CD or proceeds is invested, sold, collected, exchanged,
returned, substituted or otherwise disposed of, whether such disposition is
voluntary or involuntary, including rights to payment and return premiums and
insurance proceeds under insurance with respect to any Pledged CD, and all
rights to payment with respect to any cause of action affecting or relating to
the Pledged CD); and
(ii) all renewals, replacements and substitutions of items of any Pledged CD.
If this Agreement is terminated. Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. The parties to this Agreement do not intend that Borrower’s
delivery of any Pledged CD to Bank as herein provided will constitute an advance
payment of any Obligations or liquidated damages, nor do the parties intend that
any Pledged CD increase the dollar amount of the Obligations.”

  3   The Loan Agreement shall be amended by deleting the following definitions
in Section 13.1 thereof, each in its entirety:

“Borrowing Base” is seventy-five percent (75%) of Eligible Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank may decrease the foregoing percentage in its good
faith business judgment based on events, conditions, contingencies, or risks
which, as determined by Bank, may adversely affect the value of the Collateral.”
and inserting in lieu thereof the following:
“Borrowing Base” is (a) seventy-five percent (75%) of Eligible Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Certificate plus
(b) from the Third Loan Modification Effective date through and including the
Revolving Line Maturity Date, up to One Million Three Hundred Thousand Dollars
($1,300,000), at all times secured in full by the Pledged

 



--------------------------------------------------------------------------------



 



CD; provided, however, that Bank may decrease the foregoing percentage or amount
in its good faith business judgment based on events, conditions, contingencies,
or risks which, as determined by Bank, may adversely affect the value of the
Collateral.

  4.   The Loan Agreement shall be amended by inserting the following definition
in Section 13.1 thereof, in appropriate alphabetical order:

““CD Interest Determination Date” shall mean the date of delivery of a Pledged
CD and the date of the commencement of each CD Interest Period.
“CD Interest Period” shall mean the period commencing initially on the date of
delivery of a Pledged CD and thereafter on the date immediately following the
end of any such initial period or subsequent period, and ending on the last
Business Day of the period ending approximately seven (7) days thereafter.
“Pledged CD” shall mean any and all certificates of deposit issued to Borrower
by Bank, in a minimum principal amount of not less than One Million Three
Hundred Thousand Dollars ($1,300,000), plus any accrued but unpaid interest
thereon.
“Pledged CD Rate” shall mean, for any CD Interest Determination Date, Bank’s
prevailing commercial rate in effect on such date.
“Third Loan Modification Effective Date” is the date indicated on the signature
page to the Third Loan Modification and Forbearance Agreement entered into
between Bank and Borrower.”
5. FORBEARANCE BY BANK.

  A.   In consideration of, among other things, Borrower’s compliance with each
and every term of this Loan Modification Agreement, Bank hereby agrees to
forbear from exercising its rights and remedies against the Borrower as a result
of the Existing Defaults until the earlier to occur of (i) a Default or an Event
of Default under the Loan Agreement (with the sole exception of the Existing
Defaults), (ii) the failure of Borrower to promptly, punctually, or faithfully
perform or comply with any term or condition of this Agreement as and when
required, it being expressly acknowledged and agreed that TIME IS OF THE
ESSENCE, or (iii) 3:00 pm (Denver, Colorado time) on July 31, 2009 (the period
commencing as of the date of the Third Loan Modification Effective Date and
ending on the earlier of (i), (ii) or (iii) above shall be referred to as the
“Forbearance Period”).     B.   Borrower hereby acknowledges and agrees that
nothing contained in this section or in any other section of the Loan
Modification Agreement shall be deemed or otherwise construed as a waiver by
Bank of the Existing Defaults or any other Default or Event of Default (whether
now existing or hereafter arising) or of any of its rights and remedies pursuant
to the Existing Loan Documents, applicable law or otherwise. This Loan
Modification Agreement shall only constitute an agreement by Bank to forbear
from enforcing its rights and remedies based upon the Existing Defaults upon the
terms and conditions set forth herein. Upon the expiration of the Forbearance

 



--------------------------------------------------------------------------------



 



      Period, the agreement of Bank to forbear as set forth in this Loan
Modification Agreement shall automatically terminate and Bank may immediately
commence enforcing its rights and remedies pursuant to the Existing Loan
Documents, applicable law or otherwise, in such order and manner as Bank may
determine appropriate.

6. TERMS OF FORBEARANCE.

  A.   From and after the execution of this Loan Modification Agreement,
Borrower agrees that Bank shall have no further obligation to make any Advances
to Borrower, or to issue or provide any other extensions of credit of any kind
to Borrower (as used herein and in the Loan Agreement, any Advance, Letter of
Credit, FX Forward Contract, amount utilized for Cash Management Services, or
any other extension of credit by Bank for Borrower’s benefit shall be referred
to as a “Credit Extension”). Notwithstanding the foregoing, during the
Forbearance Period and at the request of Borrower, Bank may, in its sole and
absolute discretion, continue to make any Credit Extensions, subject in all
events to the terms and conditions of this Loan Modification Agreement, the Loan
Agreement (including but not limited to, all limitations imposed by the
Borrowing Base and the Availability Amount) and the other Existing Loan
Documents. Borrower covenants and agrees that if, in the sole and absolute
discretion of Bank, Bank shall make any Credit Extensions during the Forbearance
Period, such act shall not constitute (i) a waiver of any of the Existing
Defaults, or of any other Default or Event of Default which may now exist or
which may occur after the date of this Loan Modification Agreement under any of
the Existing Loan Documents, or (ii) an agreement on the part of Bank to make
any further extensions of credit of any kind to Borrower at a later date.     B.
  At all times during the Forbearance Period Borrower shall comply with all
terms and conditions contained in the Loan Agreement and other Loan Documents
and shall continue to remit all regularly scheduled payments (including, without
limitation, all principal, interest, fees, costs and other amounts) which may
become due under the Existing Loan Documents, as and when such payments are due.

7. FEES. Borrower shall pay to Bank a forbearance fee equal to Four Thousand
Dollars ($4,000.00), which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with the Existing Loan
Documents and this Loan Modification Agreement.
8. RATIFICATION OF IP AGREEMENT. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of the IP Agreement, and
acknowledges, confirms and agrees that said IP Agreement contains an accurate
and complete listing of all Intellectual Property Collateral as defined in said
IP Agreement, which shall remain in full force and effect. Notwithstanding the
terms and conditions of the IP Agreement, the Borrower shall not register any
Copyrights or Mask Works in the United States Copyright Office unless it:
(i) has given at least fifteen (15) days, prior-written notice of Bank of its
intent to register such Copyrights or Mask Works and has provided Bank with a
copy of the application it intends to file with the United States Copyright
Office (excluding exhibits thereto); (ii) executes a security agreement or such
other documents as Bank may reasonably request in order to maintain the
perfection and priority of Bank’s security interest in the Copyrights proposed
to be registered with the United States Copyright Office; and (iii) records such
security documents with the United States Copyright Office contemporaneously
with filing the Copyright application(s) with the United States Copyright
Office. Borrower shall promptly provide to Bank a copy of the Copyright
application(s) filed with the United States Copyright Office, together with
evidence of the recording of the security documents necessary for Bank to
maintain the perfection and priority of its security interest in such Copyrights
or Mask Works. Borrower shall provide written notice to Bank of any application
filed by Borrower in the United States Patent Trademark Office for a patent or
to register a trademark or service mark within thirty (30) days of any such
filing.
9. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of October 27, 2008

 



--------------------------------------------------------------------------------



 



executed by Borrower, and acknowledges, confirms and agrees the disclosures and
information Borrower provided to Bank in the Perfection Certificate have not
changed, as of the date hereof.
10. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.
11. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.
12. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement the other Existing Loan
Documents and all security or other collateral granted to the Bank, and confirms
that the indebtedness secured thereby includes, without limitation, the
Obligations.
13. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
14. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
15. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
16. JURISDICTION/VENUE. Borrower accepts for itself and in connection with its
properties, unconditionally, the exclusive jurisdiction of any state or federal
court of competent jurisdiction in the State of California in any action, suit,
or proceeding of any kind against it which arises out of or by reason of this
Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE BANK SHALL HAVE
THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY
IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE
BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY.

 



--------------------------------------------------------------------------------



 



17. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination, of the Loan
Agreement.
18. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     This Loan Modification Agreement is executed under the laws of the State of
California as of the Third Loan Modification Effective Date.

                          BORROWER:   BANK:    
 
                        ENERGY FOCUS, INC.   SILICON VALLEY BANK    
 
                        By:   /s/ Nicholas Berchtold   By:   /s/ Shane Anderson
                     
 
  Name:   Nicholas Berchtold       Name:   Shane Anderson    
 
                       
 
  Title:   Chief Financial Officer       Title:   SRM    
 
                       

Third Loan Modification Effective Date: July 22, 2009
[Third Loan Modification and Forbearance Agreement Signature Page]

 